Exhibit 99.1 TSX: MAI NEWSRELEASE NASD-OTCBB: MNEAF Minera Andes Announces Full Repayment of Loans From San José Mine (all figures in US dollars) TORONTO, ON – October 3, 2011 - Minera Andes Inc. (the “Company” or “Minera Andes”) (TSX: MAI and US OTC: MNEAF) is pleased to announce that the Company’s 49% owned joint venture and operator of the San José mine, has repaid the entire outstanding principal and accrued interest on the shareholder and project finance loans. Minera Andes received net proceeds of approximately $29 million from this repayment. In addition, the project finance loan payable to our joint venture partner, Hochschild Mining plc, totaling approximately $32 million has been repaid in full. The Company now has no project finance debt and continues to be free of any bank debt. Going forward the Company will be due 49% of the dividends payable by the San José mine joint venture reflecting the Company’s ownership stake. About Minera Andes Minera Andes is an exploration company exploring for gold, silver and copper in Argentina with three significant assets: a 49% interest in Minera Santa Cruz SA, owner of the San Jose Mine in close proximity to Goldcorp's Cerro Negro project; 100% ownership of the Los Azules copper deposit and 100% ownership of a large portfolio of exploration properties in Santa Cruz province, Argentina, including properties bordering the Cerro Negro project in Santa Cruz Province. On September 22, 2011, Minera Andes and US Gold Corporation (“US Gold”) announced that the two companies have entered into an arrangement agreement, pursuant to which the companies will combine to form McEwen Mining.This transaction is expected to be completed by the end of the year subject to customary approvals, including stock exchange, court approval and approval by shareholders of Minera Andes and US Gold. As of September 30, 2011, Minera Andes had $45 million in cash and short-term investments and no debt. Rob McEwen, Chairman and CEO, owns 30% of the shares of Minera Andes. About Minera Santa Cruz Minera Santa Cruz SA is a joint venture owned 51% by Hochschild Mining Argentina, a wholly owned subsidiary of Hochschild Mining plc, and 49% by Minera Andes S.A., a wholly owned subsidiary of the Company. The joint venture owns and operates the San José property. For further information, please contact Perry Ing or visit our Web site: www.minandes.com. Perry Ing Chief Financial Officer 99 George St. 3rd Floor Toronto, Ontario, Canada. M5A 2N4 Toll-Free: 1-866-441-0690 Tel: 647-258-0395 Fax: 647-258-0408 E-mail: info@minandes.com Minera Andes Inc.
